DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action
The response filed on 04/27/2021 has been entered and made of record.
Response to Arguments/Amendments
Applicant’s arguments filed 04/27/2021 have been fully considered but they are not persuasive. Examiner fully addresses arguments below.
Claim Rejections - 35 USC § 103
Summary of Arguments:
Regarding claims 9, 10, and 19-30, Applicant argues that Huang's three affine parameter motion vectors in the Merge candidate list are vectors. Vectors are mathematical elements, to which mathematical formulae may be applied, such as addition, subtraction, etc. See Huang at ¶¶ [0016]-[0017]. Huang's three affine parameter motion vectors (i.e., MV 0, MV 1, and MV_2) are used to determine the three affine model parameters, which are also mathematical elements. Thus, neither Huang's affine parameter motion vectors nor Huang's affine model parameters are the claimed "set of candidate prediction modes" that includes "a first candidate affine mode, a second candidate affine mode, and a translational mode," because these affine parameter motion vectors and affine model parameters of Huang are parameters of a particular affine motion itself and not " a set of candidate predication modes" including different modes, i.e., "a first candidate affine mode, a second candidate affine mode, and a translational mode" as recited in independent claim 9. 
Examiner’s Response: 

Regarding claim 9, 10, and 19-30, Examiner contend the contested claim elements are not patentably distinguishable from the Huang teachings. The structure of those candidate modes are not defined anywhere in the claim. The Examiner’s interpretation of the claim elements is more than reasonable and well within the same field of endeavor. Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.") [MPEP 2111].
In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)
Accordingly, Examiner maintains the rejections.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488